DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Amendment
The Response, filed on March 24, 2021, has been received and made of record. In response to the Final Office Action dated December 7, 2020, claims 1 and 3-8 have been amended, claim 17 has been cancelled, and claims 19 and 20 have been newly added.

Response to Arguments
Regarding the 35 U.S.C. 112 rejections of claims 8, 17 and 18, Applicant has amended claim 8 to address the previously identified indefinite subject matter.  
Regarding the 35 U.S.C. 102 rejection of claims 1, 9, 11, 13 and 14, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejections of claims 12, 15 and 16, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0035779 to Ryoki in view of U.S. Patent Publication No. 2013/0313411 to Ui.
Regarding claim 1, Ryoki teaches an imaging device comprising a first pixel and a second pixel (e.g., fig. 1, pixel unit 100 and figs. 2 and 3A; [0024]), each of the first pixel and the second pixel including a photoelectric converter (e.g., fig. 2) that includes a first electrode (fig. 2, element 203), a second electrode (fig. 2, element 204), and a photoelectric conversion layer between the first electrode and the second electrode (fig. 2, element 202) and that converts incident light into charge ([0030]), an amplifier transistor that has a gate electrode coupled to the first electrode and that outputs a 
Nevertheless, Ui teaches a similar imaging device that includes a light attenuator that is above and attenuates light toward a light converting element that outputs a signal corresponding to an amount of the charge (figs. 10 and 11; [0165]), that is disposed on a color filter ([0165]), that is different from the color filter ([00165]).  Ui also teaches wherein a transmittance of the light attenuator of a first pixel is different from a transmittance of the light attenuator of a second pixel (fig. 11; [0067-68], [0165]), and that a color of the color filter of a first pixel is the same as a color of the color filter of a second pixel (figs. 3, 10 and 11; [0067-68], [0165]; i.e., the transmittance of A is different that the transmittance of B associated with the same green color filter, or even separate green color filters of the Bayer arranged pixel array).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Ui with the imaging device of Ryoki, A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Ryoki and Ui teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the light attenuator is indirectly on the photoelectric conversion layer (‘779 – fig. 2, color filter 212 is on the second electrode, which is on the photoelectric conversion layer; ‘411 – [0165], the light attenuator is disposed on the color filter).
Regarding claim 12, Ryoki and Ui teach all of the limitations of claim 12 in that Ryoki teaches a camera system (fig. 12) comprising a lens optical system (fig. 12, lens 1002; [0095]), the imaging device according to claim 1 (see the 35 U.S.C. 103 rejection of claim 1, supra) that receives light passing through the lens optical system (‘779 – fig. 12) and that outputs a signal (‘779 – fig. 12, element 1004; [0095]), and a signal processing circuit that processes the signal (‘779 – fig. 12, element 1007; [0097]).
Regarding claim 13, Ryoki and Ui teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching the imaging device further comprising a semiconductor substrate (e.g., ‘779 – fig. 2, element 200; [0032]), wherein

Regarding claim 14, Ryoki and Ui teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the second electrode is light transmissive (‘779 – fig. 2, element 204; [0030], “transparent to incident light”).
Regarding claim 15, Ryoki and Ui teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the light attenuator includes a light-shielding material (‘411 – [00165], optical attenuation film must inherently include a material that shields light), and a content ratio of the light-shielding material in the light attenuator of the first pixel is different from a content ratio of the light-shielding material in the light attenuator of the second pixel (‘411 – [00165], a result based on different transmittances).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoki and Ui in further view of Examiner’s Official Notice.
Regarding claim 9, Ryoki and Ui teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the examiner to expressly disclose wherein the photoelectric conversion layer includes an organic material.  Ryoki does disclose using quantum dot film for the photoelectric conversion layer ([0030]).
 stabilizing the inorganic atoms of quantum dots by an organic liquid layer; a concept that is well-known and accepted in the imaging arts.  In light of the above, it would have been obvious to one of ordinary skill in the art at the time of the invention for the photoelectric conversion layer to include an organic material in order to take advantage of the broad absorption spectrum and high photostability associated with quantum dots employing an organic liquid layer.
Regarding the use of Official Notice, the Examiner notes to Applicant that, when formulating a response or reply in relation to the use of Official Notice, "to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (emphasis added). See MPEP §2144.03.  Further, If applicant does not traverse the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, the Examiner will indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the Examiner’s assertion of Official Notice or that the traverse was inadequate.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoki and Ui in further view of U.S. Patent Publication No. 2007/0139632 to Shirashi et al. (hereinafter “Shiraishi”).
Regarding claim 16, Ryoki and Ui teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the examiner to expressly disclose wherein the light-shielding material is at least one selected from the 
Nevertheless, Shiraishi teaches using a metal film such as chromium to reduce or attenuate light ([0060]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed chromium as a light-shielding material in the light attenuator in order to provide explicit means to reduce the light.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0224948 to Takeuchi et al. (hereinafter “Takeuchi”) in view of Ryoki.
Regarding claim 8, Takeuchi teaches an imaging device comprising a first pixel (e.g., figs. 9 or 13, first pixel from left) and a second pixel (e.g., figs. 9 or 13, second pixel from left), each of the first pixel and the second pixel including a microlens (e.g., figs. 9 or 13, element 13), a cover glass located above the microlens (e.g., figs. 9 or 13, element 5; [0052]), and a light attenuator that is located between the microlens and the cover glass (figs. 9 or 13, elements 8 and 9; the Examiner notes that “a light attenuator” is merely a title, open to interpretation; further even element 9 will attenuate some amount of light, even if miniscule) and that attenuates light toward photoelectric conversion (e.g., figs. 9 and 13), wherein a transmittance of the light attenuator of the 
Nevertheless, Ryoki teaches a similar imaging device that comprises a first pixel and a second pixel (e.g., fig. 1, pixel unit 100 and figs. 2 and 3A; [0024]), each of the first pixel and the second pixel including a photoelectric converter (e.g., fig. 2) that includes a first electrode (fig. 2, element 203), a second electrode (fig. 2, element 204), and a photoelectric conversion layer between the first electrode and the second electrode (fig. 2, element 202) and that converts incident light into charge ([0030]), an amplifier transistor that has a gate electrode coupled to the first electrode and that outputs a signal corresponding to an amount of the charge (e.g., figs 2 and 3A, element 314; [0035], [0038]), and a microlens that is located on or above the second electrode (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Ryoki with the imaging device of Takeuchi, resulting in an arrangement in which light is attenuated toward the photoelectric conversion layer due to the light attenuator being located between the microlens and the cover glass and wherein the microlens would be located closer to the second electrode than the cover glass is due to the locations of the microlens and photoelectric conversion elements, in order to allow for control of an imaging wavelength by controlling the voltage between electrodes and/or to take advantage of their simpler structure/production (than, for example, photodiodes).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 18, Takeuchi and Ryoki teach all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection of claim 8, supra) including teaching wherein the cover glass is light transmissive (‘948 – [0052]).
Regarding claim 19, Takeuchi and Ryoki teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 8, supra) including teaching wherein the light attenuator includes an insulating layer (‘948 – [0051], either element 8 or 9 could be interpreted as the insulating layer, as the different elements cannot have perfectly equal insulating properties; the Examiner notes that the claim does not require/recite additional layers, therefore, the insulating properties of the attenuator itself may be interpreted as the insulating layer.)
Regarding claim 20, Takeuchi and Ryoki teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 8, supra) including teaching each of the first pixel and the second pixel includes a color filter that is located above the photoelectric conversion layer (‘948 – e.g., fig. 8; fig. 9, color filters 18) and that is different from the light attenuator (‘948 – e.g., fig. 9, elements 8 and 9), and a color of the color filter of the first pixel is the same as a color of the color filter of the second pixel (‘948 – figs 8 and 9; [0077], e.g., in the instance of an element 8 above Green G1 types but not Green G2 types, even though both Green).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,368,027 to Machida et al. teaches the use of photoelectric conversion layers between electrodes, as well as discusses the advantages of their use, such as controlling a wavelength characteristic.
U.S. Patent No. 10,541,260 to Kamatani et al. teaches a similar imaging device.
U.S. Patent Publication No. 2018/0164160 to Nishiwaki et al. teaches a similar imaging device.
U.S. Patent Publication No. 2013/0135505 to Yoshida teaches a similar imaging device.
U.S. Patent Publication No. 2013/0100324 to Ogino et al. teaches a light attenuation film made of chromium (Cr).
U.S. Patent Publication No. 2008/0174688 to Okita et al. teaches attenuating light via Indium-Tin-Oxide (ITO).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697